Upon the question as to the admissibility of the testimony of Hurlbert as to what passed between the plaintiff and Barney in his presence, the decision must depend upon the fact of the attorney being the counsel for both parties. If he was only the counsel of Barney, then the decisions settle that the disclosures being made in the presence of a third party, they are not privileged. (Griffith v. Davis, 5 Barn. and Ad. 502; Shore
v. Bedford, 5 Man. and Gran. 271; Weeks v. Argent, 16 Mees. and Wels. 816.) In Coveney v. Tannahill (1 Hill, 33, 40), BRONSON, J. says, in commenting on Robson v. Kemp (5 Esp. R. 52): "It may have been thought important that the witness had acted as attorney for both parties; for where an attorney is called in by one party to witness a transaction in the way of business with a third person, I cannot think his mouth is closed either to what he saw or heard. It is not *Page 343 
in the nature of a confidential communication between an attorney and client."
I do not think the witness can be considered in any other light than as the counsel of Barney. He wanted the advice, and the object of consulting the counsel was to ascertain if the arrangement could be made legally, so that he (Barney) could get twelve per cent. on the loan. A part of the transaction was the taking of the note and payment of the money, and leaving the note in the possession of the counsel until it was endorsed and delivered, and the deposit of extra interest was made with the counsel. This was a fact within the knowledge of all the parties, and which, under all the cases, would not be privileged.
This evidence offered was an examination of a witness as taken on a former trial. The stipulation to admit such evidence, expressly excluded the testimony of this witness. There was no ground on which it could have been received, even if the court had ruled that it was not privileged; unless with the consent of the adverse party.
The objection to this evidence when offered, was solely on the ground that it was privileged, and we can only conclude that the other objections were waived, and the parties had agreed to submit the question solely on the points stated on the trial. As the objection was not made in the court below, the defendant cannot now avail himself of those grounds to sustain the exclusion of the evidence.
The judgment should be affirmed.
HOGEBOOM and DAVIES, JJ. were also for affirmance.
Judgment reversed. *Page 344